Name: 69/233/EEC: Commission Decision of 23 July 1969 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets
 Type: Decision
 Subject Matter: cooperation policy;  agricultural policy;  agricultural activity;  trade policy
 Date Published: 1969-07-31

 Avis juridique important|31969D023369/233/EEC: Commission Decision of 23 July 1969 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets Official Journal L 187 , 31/07/1969 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 2 P. 0217 Danish special edition: Series I Chapter 1969(II) P. 0333 Swedish special edition: Chapter 3 Volume 2 P. 0217 English special edition: Series I Chapter 1969(II) P. 0358 COMMISSION DECISION of 23 July 1969 supplementing the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets (69/233/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 1; Whereas, by its Decision of 3 April 1968 2, as supplemented by Decisions of 2 July 1968 3 and 24 July 1968 4, the Commission instituted machinery for authorising certain management measures to be taken within the framework of the common organisation of agricultural markets; Whereas the considerations which led the Commission to institute that machinery apply also to the fixing of export refunds on olive oil referred to in Article 18 of Council Regulation No 136/66/EEC 5 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68 6; Whereas, moreover, provision should be made to give the Director of the Directorate for Specialised Crops, Fisheries and Forestry under the Directorate-General for Agriculture the same powers as those provided for the Directors responsible for other markets under that Directorate-General; Whereas the above-mentioned Decision of 3 April 1968 should therefore be supplemented; HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be substituted for the third indent of Article 1 (1) (a) of the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets: "the refunds on exports to third countries provided for in Articles 18 and 28 of Regulation No 136/66/EEC." 2. The following shall be substituted for Article 1 (2) (c) of the Decision referred to in paragraph 1: "(c) by the Director-General, the Deputy Director-General responsible for the management of the common organisation of markets, or one of the Directors of Directorate B, C or D under the Directorate-General for Agriculture." Article 2 This Decision shall enter into force on 31 July 1969. It shall be published in the Official Journal of the European Communities. Done at Brussels, 23 July 1969. For the Commission The President Jean REY 1OJ No 147, 11.7.1967, p. 1. 2OJ No L 89, 10.4.1968, p. 13. 3OJ No L 156, 4.7.1968, p. 22. 4OJ No L 180, 26.7.1968, p. 33. 5OJ No 172, 30.9.1966, p. 3025/66. 6OJ No L 314, 28.12.1968, p. 1.